DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 7, 9, 18, 21, 23, 31 and 32) recite: “first dimension set” and/or “second dimension set”.  The examiner is unclear if the dimension set is comprised of more than one dimensions making up a set or if it’s just a term used to define first dimension and second dimension as a first dimension set and a second dimension set.  The examiner assumes dimension set(s) can be interpreted as database(s) and/or table(s). 

Claim 1 (similarly claims 3, 12, 18 and 31) recite: “possible resource and attribute parameter values”.  The examiner is unclear of the relationship between possible resource and attribute parameter values (e.g. 1:1, 1:n, n:1 or n:n).

Claim 1 (similarly claims 2, 5, 6, 8, 10, 13, 15, 18, 20, 22, 24, 31, 32, 33 and 35) recites the limitation “the union of all valid resource and attribute parameter value combinations”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recite: “the tasked resource and attributes are defined by valid resource and attribute parameter values”, “the tasking solution is constructed as a function of the at least one rule relating a valid combination of the possible resource and attribute parameter values that satisfies…”, “the tasking solution is constructed based on determining the union of all valid resource and attribute parameter value combinations”.  	The examiner is unclear how attribute parameter values and attribute parameter value correlate to valid resource and/or all valid resource.  

Claim 2 (similarly claim 18) recites the limitation “evaluating only the rules that could have fired”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 (similarly claim 18) recite the limitation: “fired”.  The examiner is unclear what “fired” could be interpreted as (i.e. activated or executed).  Since, activation or execution of a rule can have distinct characteristics/results.  

Claim 4 (similarly claim 19) recites the limitation “unresolved dimensions be resolved based on a default policy of the unresolved dimensions.”  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear on what unresolved dimensions is/are referring to.

Claim 5 recite: “resolving dimensions in a dimension resolution”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear which dimensions is/are being resolved.  

Claim 5 recite: “resolving dimensions in a dimension resolution order determined as a function of a catalog file.”.  The examiner is unclear in which/what order dimension are resolved and how a function of a catalog file is used to determine an order. 

Claim 6 (similarly claim 20) recite: “the current solution”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 (similarly claims 22, 32) recite: “the value”, “the current solution”, “the new default setting”, “the initial constraints”, “each dimension”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recite: “a map of dimension to their valid value”.  The examiner is unclear which dimensions their valid values are being mapped to.  There are numerous recitations of dimension/dimension set.

Claim 13 (similarly claim 18 and 31) recite: “the relative number of times” and “the rule antecedents”. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 (similarly claims 18 and 31) recite: “the rule antecedents”, “the number of dimensions”, “the antecedent”, “the dimensions”, “the relative sum”. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recite: “the search space”, “the contrapositive rule”, “the valid solution space”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recite: “validating the tasking request based on dimensions, values, and rules related by a tabular construct defining valid combinations of dimensions and values.”  The examiner is unclear what dimensions and what values which make up the tabular construct.

Claim 17 recite “the rules related”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recite: “tabular construct is conditionally evaluated”.  The examiner is unclear in which/what condition must be met for the tabular construct to be evaluated. 

Claim 17 (similarly claims 16, 18 and 31) recite: “the rules related by the tabular construct”.  The examiner is unclear how the term “related” should be interpreted.  Related as in having relationship with something or as in relay information, etc.  

Claim 18 (similarly claim 31) recite: “at least one tabular construct defining valid combination of dimensions and values”. The examiner is unclear how the tabular construct row(s) and column(s) is/are constructed.  The structure (definition) of the tabular construct must be clear to clearly interpret what is a row (contents) and what is a column (contents).  Without clear definition of the tabular construct, row and column can be interchangeable, since there is no clear layout/content description of the tabular construct.

Claim 18 (similarly claim 31) recite: “validating the tasking request based on dimension”.  There is insufficient antecedent basis for this limitation in the claim.  Dimensions from first and/or second dimension sets and/or dimensions of tabular construct, etc. 

Claim 25 (similarly claim 31) recite: for each value of each dimension net yet determined as true or false”.  The examiner is unclear as to what true or false should indicate.  True when determined or undetermined or vice versa.

Claim 25 (similarly claim 31) recite: “what other values are reducible” .  The examiner is unclear what/how values is/are reducible since the value(s) is/are set as true or false.

Claim 26 (similarly claim 31) recite: “the consequent”.   There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recite: “a rule”.  The examiner is unclear what kind of rule is being referred to as “a rule”.

Claim 26 (similarly claim 31) recite: “a rule has a true antecedent”.  The examiner is unclear how this should be interpreted.  The examiner is unclear how a true antecedent or not true antecedent can be distinguished from one another of if a true antecedent is just merely indicating that there is an antecedent.

Claim 26 recite: “terminating rule evaluation fort that dimension”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear what dimension “that dimension” is being referred to.

Claim 26 (similarly claim 31) recite: “the consequent reduces all valid values”.  The examiner is unclear what/how all valid values are being reduced.

Claim 27 (similarly claim 31) recite: “skipping dimensions in which all values are valid after one solution is found”.  The examiner is unclear which dimensions is/are skipped, its corresponding values (all values) location within dimension(s) and how/what one solution which is found is in reference to (particular dimension(s), solution found after evaluation, etc.).

Claim 28 (similarly claim 31) recite: “creating a hidden dimension”.  The examiner is unclear if hidden means hiding from visually seeing the hidden dimension or creating a hidden dimension that is hidden from other system process(es), etc.   Furthermore, the examiner is unclear how the tabular construct row(s) and column(s) is/are constructed.  The structure (definition) of the tabular construct must be clear to clearly interpret what is a row (contents) and what is a column (contents).  Without clear definition of the tabular construct, row and column can be interchangeable, since there is no clear layout/content description of the tabular construct.

Claim 29 (similarly claim 31) recite: “tabular construct value expressed as the negation of one or more value”.  The examiner is unclear how tabular construct value can be expressed as the negation of one or more value.  Furthermore, the examiner is unclear which one or more value is being referred to.

Claim 29 (similarly claim 31) recite: “the negation”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recite: “a constraint applicable under a predetermined condition”.  The examiner is unclear how this limitation should be interpreted.  How is a constraint considered applicable vs not applicable and what is the predetermined condition?

Claim 32 recite: “setting the value”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recite: “if the default policy”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the default policy is referring to default policy governing a first dimension or default policy of each dimension.

Claim 32 recite: “the current solution”, “the new default setting”, “the initial constraints”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recite: “the on-demand supply”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the on-demand supply is “supply on-demand” from claim 35 or another on-demand supply.

Claims 7, 9, 12, 21, 23, 34 are rejected based on rejection of its corresponding dependent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurekli et al. (Pub 20080066072) (hereafter Yurekli) in view of Dutta et al. (Pub 20130290536) (hereafter Dutta).


As per claim 1, Yurekli teaches:
A process; comprising: 
a rules engine, comprising: 
receiving a tasking request to assign available resources and attributes to a task, the tasking request comprising: 
possible resource and attribute parameter values, comprising a first dimension set; 
 ([Paragraph 11], FIG. 8A is a flow diagram of an example work allocation model applied in a service sector environment for allocating work requests for procurement services…  [Paragraph 6], FIG. 3 is a flow diagram of a method of scheduling processes according to available resources.  [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100, for example.   [Paragraph 73], The selected task belongs to a task category which is exemplarily considered as a basis for the step ST25 of analyzing available resource capacities for carrying out the selected task. Exemplarily, in step ST25 resources having a capability of performing tasks within the task category of the selected task is searched in an order according to the resource ordering 108 and their available resource capacity is analyzed. The available resource capacity for a resource is determined, for example, based on the total resource capacity and an already scheduled capacity of that resource.  [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated.)
at least one rule relating a valid combination of the possible resource and attribute parameter values; and, ([Paragraph 73], The selected task belongs to a task category which is exemplarily considered as a basis for the step ST25 of analyzing available resource capacities for carrying out the selected task. Exemplarily, in step ST25 resources having a capability of performing tasks within the task category of the selected task is searched in an order according to the resource ordering 108 and their available resource capacity is analyzed. The available resource capacity for a resource is determined, for example, based on the total resource capacity and an already scheduled capacity of that resource.  [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set;)
constraints on possible resource and attribute parameter values wherein there may be zero or more constraints, comprising a second dimension set; and, ([Paragraph 89], the possible assignments to all capable resources fail to comply the requirements specified in the task/process definitions, for example location constraints, bundle constraints, etc.)
sending a tasking response comprising a tasked resource and attribute definition included in a tasking solution constructed to assign available resources and attributes to the task, wherein: 
the tasked resource and attributes are defined by valid resource and attribute parameter values; 
the tasking solution is constructed as a function of the at least one rule relating a valid combination of the possible resource and attribute parameter values that satisfies the constraints of possible resource and attribute parameter values; and, ([Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set;  [Paragraph 254], FIG. 7. Otherwise, i.e. if the current resource-task assignment set is determined to be valid in accordance to the bundle constraints, the method proceeds to step ST5250 of selecting the first task-resource assignment within the current resource-task assignment set.  [Paragraph 203], Copy the schedules of the resources from the solution set back to the main schedules…  [Paragraph 262], The Manage Resource Capacity process 210 focuses on determining and managing resource capability and available resource capacity to satisfy procurement demand.)
the tasking solution is constructed based on determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule. ([Paragraph 139], for each task the complete list of all resources capable of performing the task based on the task category and/or the task location. A solution set 122 then provides the total number of combinations that will be tested when trying to identify the optimum assignment of the plurality of tasks to the plurality of resources.  Table 3 shows an example of a resource suitability set for four processes having the process ID 0100, 1200, 1400 and 1500, respectively and each process comprising a plurality of tasks. The column "Resource" indicates for each task all resources that are capable of performing the task when considering the task category ("Category") and the preferred task location ("Location"). The total number of possible combinations of assigning the tasks to the resources is given by: 2.times.1.times.1.times.1.times.3.times.1.times.2.times.1=12, where it is considered that tasks having the same bundle parameter ("Bundle ID") within the same process are assigned to the same resource, and as shown in Table 6 below.  [Paragraph 177], A plurality of resource-task assignment sets, such as all possible resource-task assignment sets, together form the solution set 122, as shown in Table 6A, for example. [Paragraph 254], FIG. 7. Otherwise, i.e. if the current resource-task assignment set is determined to be valid in accordance to the bundle constraints, the method proceeds to step ST5250 of selecting the first task-resource assignment within the current resource-task assignment set.)
	Although Yurekli discloses constraints and dimension/database.  
	Yurekli does not explicitly disclose constraints comprising a second dimension set.
	Dutta teaches converting desired properties comprising a second dimension set (i.e. constraints/desired properties into a dimension) ([Paragraph 25], Specifically, according to one or more embodiments of the disclosure as described in further detail below, an n-dimensional resource vector for each of a plurality of resources in a computer network is determined, each n-dimensional resource vector having n property values for a corresponding resource of the plurality of resources. Upon receiving a request for one or more resources of the plurality of resources, where the request indicates one or more desired property values, the techniques convert the desired property values of the request into an n-dimensional request vector, determine a distance between each resource vector and the request vector, and provide a response to the request, the response indicating one or more closest match resources for the request based on the distances.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Yurekli wherein a task is assigned to available resources based on possible resource and attribute parameter values, combination of possible resource and attribute parameter values are validated, constraints are checked to ensure requirement(s) specified is/are met, task solution is generated based on validation, constraint(s) and by determining union (i.e. all possible combination) of validated resource and attribute value satisfying rule(s), into teachings of Dutta wherein by implementing the desired properties into Yurekli constraint(s) and converting the desired properties into a constraint dimension/vector, it allows the dimension/vector to be used to determine distance between each resources, thus providing a mechanism to identify closest match resources/attributes based on plurality of data points identified/defined within the dimensions.  

As per claim 2, rejection of claim 1 is incorporated:
Yurekli teaches in which the union of all valid resource and attribute parameter value combinations satisfying the at least one rule is determined as a function of evaluating only the rules that could have fired. ([Paragraph 138], This step or at least some of its aspects may be at least partly implemented in a step ST5220 described in more detail in connection with FIG. 7, below. Once the process priority list and the task priority list(s) have been established, the complete set of resources capable of performing the tasks may be identified. Identifying possible resources of performing a task is exemplarily achieved by matching the preferred task location and task category of this task with the resource capabilities and locations. Rules relating to geography and task bundling, for example, may be considered when matching the task properties with the respective resource properties. For example, if a preferred task location is set to a status representing "Any Onshore", "Any Offshore", or "Any Location", or to a value representing such status, then resources from all onshore locations, all offshore locations or all locations, respectively, are considered for resources corresponding to the required task category. Also, all tasks having the same bundle parameter within the same process are, for example, performed by the same resource. This means that in order for a resource to be considered to complete all tasks in the bundle this resource must have a capability of performing tasks with task categories of all of the tasks in the bundle.  [Paragraph 139], for each task the complete list of all resources capable of performing the task based on the task category and/or the task location. A solution set 122 then provides the total number of combinations that will be tested when trying to identify the optimum assignment of the plurality of tasks to the plurality of resources.  Table 3 shows an example of a resource suitability set for four processes having the process ID 0100, 1200, 1400 and 1500, respectively and each process comprising a plurality of tasks. The column "Resource" indicates for each task all resources that are capable of performing the task when considering the task category ("Category") and the preferred task location ("Location"). The total number of possible combinations of assigning the tasks to the resources is given by: 2.times.1.times.1.times.1.times.3.times.1.times.2.times.1=12, where it is considered that tasks having the same bundle parameter ("Bundle ID") within the same process are assigned to the same resource, and as shown in Table 6 below.)

As per claim 3, rejection of claim 1 is incorporated:
Yurekli teaches in which the tasking request further comprises a parameter value constraint further limiting the possible resource and attribute parameter values included in the valid combination of the possible resource and attribute parameter values and the valid resource and attribute parameter values. ([Paragraph 138], This step or at least some of its aspects may be at least partly implemented in a step ST5220 described in more detail in connection with FIG. 7, below. Once the process priority list and the task priority list(s) have been established, the complete set of resources capable of performing the tasks may be identified. Identifying possible resources of performing a task is exemplarily achieved by matching the preferred task location and task category of this task with the resource capabilities and locations. Rules relating to geography and task bundling, for example, may be considered when matching the task properties with the respective resource properties. For example, if a preferred task location is set to a status representing "Any Onshore", "Any Offshore", or "Any Location", or to a value representing such status, then resources from all onshore locations, all offshore locations or all locations, respectively, are considered for resources corresponding to the required task category. Also, all tasks having the same bundle parameter within the same process are, for example, performed by the same resource. This means that in order for a resource to be considered to complete all tasks in the bundle this resource must have a capability of performing tasks with task categories of all of the tasks in the bundle.  [Paragraph 139], for each task the complete list of all resources capable of performing the task based on the task category and/or the task location. A solution set 122 then provides the total number of combinations that will be tested when trying to identify the optimum assignment of the plurality of tasks to the plurality of resources.  Table 3 shows an example of a resource suitability set for four processes having the process ID 0100, 1200, 1400 and 1500, respectively and each process comprising a plurality of tasks. The column "Resource" indicates for each task all resources that are capable of performing the task when considering the task category ("Category") and the preferred task location ("Location"). The total number of possible combinations of assigning the tasks to the resources is given by: 2.times.1.times.1.times.1.times.3.times.1.times.2.times.1=12, where it is considered that tasks having the same bundle parameter ("Bundle ID") within the same process are assigned to the same resource, and as shown in Table 6 below.)

As per claim 4, rejection of claim 1 is incorporated:
Yurekli teaches in which the tasking request further comprises a request that unresolved dimensions be resolved based on a default policy of the unresolved dimensions. ([Paragraph 293], Demand management 300 may also include the functionality of to create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource. For example, a project containing seven tasks may have three tasks that could be completed by a single resource located off-shore, and four tasks that could be completed by a single resource on-shore. Bundling the tasks into tow groups and defining the tasks parameters accordingly (i.e. preferred location as either on-shore or off-shore) will enable the project to be split across two resources in two different locations. Failure to bundle tasks could result in the seven tasks being assigned to seven different resources which is obviously not a practical solution. When initially setting up a project with multiple tasks, the default configuration may be for all tasks to be created within a single bundle. This ensures that the default is for all tasks in a project to be completed by a single resource.)

As per claim 5, rejection of claim 1 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule further comprises resolving dimensions in a dimension resolution order determined as a function of a catalog file. ([Paragraph 11], FIG. 8A is a flow diagram of an example work allocation model applied in a service sector environment for allocating work requests for procurement services…  [Paragraph 6], FIG. 3 is a flow diagram of a method of scheduling processes according to available resources.  [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100, for example.   [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set)

As per claim 6, rejection of claim 1 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule further comprises resolving at least one dimension based on a global policy, and recalculating the tasking solution given the current solution and the new resolved value as the new constraints, wherein the at least one dimension does not have a default policy. ([Paragraph 11], FIG. 8A is a flow diagram of an example work allocation model applied in a service sector environment for allocating work requests for procurement services…  [Paragraph 6], FIG. 3 is a flow diagram of a method of scheduling processes according to available resources.  [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100, for example.   [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set… [Paragraph 293], Demand management 300 may also include the functionality of to create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource. For example, a project containing seven tasks may have three tasks that could be completed by a single resource located off-shore, and four tasks that could be completed by a single resource on-shore. Bundling the tasks into tow groups and defining the tasks parameters accordingly (i.e. preferred location as either on-shore or off-shore) will enable the project to be split across two resources in two different locations. Failure to bundle tasks could result in the seven tasks being assigned to seven different resources which is obviously not a practical solution. When initially setting up a project with multiple tasks, the default configuration may be for all tasks to be created within a single bundle. This ensures that the default is for all tasks in a project to be completed by a single resource.  [Paragraph 50], Based on the adapted weighting parameter 102 the method as shown in FIG. 2 proceeds to step ST4, where the processes are again sorted as described above. Table 1B represents a situation after the steps ST5 to ST7 and ST4 have been carried out. In this example, a user has modified the ranking parameter of the process (900) to the value two in step ST6. In step ST7 the weighting parameter 102 for the process (900) has been adapted to the value 900, which is the average of the neighbouring weighting parameters which are 800 and 1000, respectively. In step ST4 the processes have been sorted as described above. Exemplarily, all newly added processes have a process status parameter set to "Unscheduled", which may define that no scheduling has been defined for these processes up to this stage.)

As per claim 7, rejection of claim 1 is incorporated:
Yurekli teaches in which the tasking request further comprises a default policy governing a first dimension set parameter value. ([Paragraph 293], Demand management 300 may also include the functionality of to create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource. For example, a project containing seven tasks may have three tasks that could be completed by a single resource located off-shore, and four tasks that could be completed by a single resource on-shore. Bundling the tasks into tow groups and defining the tasks parameters accordingly (i.e. preferred location as either on-shore or off-shore) will enable the project to be split across two resources in two different locations. Failure to bundle tasks could result in the seven tasks being assigned to seven different resources which is obviously not a practical solution. When initially setting up a project with multiple tasks, the default configuration may be for all tasks to be created within a single bundle. This ensures that the default is for all tasks in a project to be completed by a single resource.)

As per claim 8, rejection of claim 7 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule further comprises setting the value based on the default policy, and recalculating the tasking solution given the current solution and the new default setting, as the initial constraints for each dimension having multiple valid values and a default policy. ([Paragraph 11], FIG. 8A is a flow diagram of an example work allocation model applied in a service sector environment for allocating work requests for procurement services…  [Paragraph 6], FIG. 3 is a flow diagram of a method of scheduling processes according to available resources.  [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100, for example.   [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set… [Paragraph 293], Demand management 300 may also include the functionality of to create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource. For example, a project containing seven tasks may have three tasks that could be completed by a single resource located off-shore, and four tasks that could be completed by a single resource on-shore. Bundling the tasks into tow groups and defining the tasks parameters accordingly (i.e. preferred location as either on-shore or off-shore) will enable the project to be split across two resources in two different locations. Failure to bundle tasks could result in the seven tasks being assigned to seven different resources which is obviously not a practical solution. When initially setting up a project with multiple tasks, the default configuration may be for all tasks to be created within a single bundle. This ensures that the default is for all tasks in a project to be completed by a single resource.  [Paragraph 50], Based on the adapted weighting parameter 102 the method as shown in FIG. 2 proceeds to step ST4, where the processes are again sorted as described above. Table 1B represents a situation after the steps ST5 to ST7 and ST4 have been carried out. In this example, a user has modified the ranking parameter of the process (900) to the value two in step ST6. In step ST7 the weighting parameter 102 for the process (900) has been adapted to the value 900, which is the average of the neighbouring weighting parameters which are 800 and 1000, respectively. In step ST4 the processes have been sorted as described above. Exemplarily, all newly added processes have a process status parameter set to "Unscheduled", which may define that no scheduling has been defined for these processes up to this stage.  [Paragraph 293], Demand management 300 may also include the functionality of to create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource. For example, a project containing seven tasks may have three tasks that could be completed by a single resource located off-shore, and four tasks that could be completed by a single resource on-shore. Bundling the tasks into tow groups and defining the tasks parameters accordingly (i.e. preferred location as either on-shore or off-shore) will enable the project to be split across two resources in two different locations. Failure to bundle tasks could result in the seven tasks being assigned to seven different resources which is obviously not a practical solution. When initially setting up a project with multiple tasks, the default configuration may be for all tasks to be created within a single bundle. This ensures that the default is for all tasks in a project to be completed by a single resource.)

As per claim 9, rejection of claim 1 is incorporated:
Yurekli teaches in which the tasking request further comprises an inequality constraint governing a second dimension set parameter value. ([Paragraph 115], These operations may be applied for a plurality of different resource-task assignment sets and the resulting control parameters may be compared. Exemplarily, the operations are repeated until a maximum of the control parameter is achieved. The corresponding resource-task assignment sets may be selected as a basis for allocating the processes to the resources, and in particular for controlling the resources according to the established scheduling, and finally for all other processes that have a volume parameter equal to zero.)

As per claim 10, rejection of claim 9 is incorporated:
Yurekli teaches in which the union of all valid resource and attribute parameter value combinations satisfying the at least one rule is determined as a function of the inequality constraint. ([Paragraph 115], These operations may be applied for a plurality of different resource-task assignment sets and the resulting control parameters may be compared. Exemplarily, the operations are repeated until a maximum of the control parameter is achieved. The corresponding resource-task assignment sets may be selected as a basis for allocating the processes to the resources, and in particular for controlling the resources according to the established scheduling, and finally for all other processes that have a volume parameter equal to zero. [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set;)

As per claim 11, rejection of claim 1 is incorporated:
Yurekli teaches in which the tasking request further comprises: a map of dimensions to their valid values; and, an array of strings representing dimensions whose values should be returned. ([Paragraph 138], The identification of a resource suitability set is described in more detail. This step or at least some of its aspects may be at least partly implemented in a step ST5220 described in more detail in connection with FIG. 7, below. Once the process priority list and the task priority list(s) have been established, the complete set of resources capable of performing the tasks may be identified. Identifying possible resources of performing a task is exemplarily achieved by matching the preferred task location and task category of this task with the resource capabilities and locations. Rules relating to geography and task bundling, for example, may be considered when matching the task properties with the respective resource properties. For example, if a preferred task location is set to a status representing "Any Onshore", "Any Offshore", or "Any Location", or to a value representing such status, then resources from all onshore locations, all offshore locations or all locations, respectively, are considered for resources corresponding to the required task category. Also, all tasks having the same bundle parameter within the same process are, for example, performed by the same resource. This means that in order for a resource to be considered to complete all tasks in the bundle this resource must have a capability of performing tasks with task categories of all of the tasks in the bundle.  [Paragraph 290], Defining a project by a set of tasks, by location, by category experience is how demand is defined so it can be matched to available resources from the selected location, with the necessary skill profile and category experience, if a resource profile is not available for an entity to perform the task, it may be assumed that an infinite amount of capacity exists at the entity to complete the task. This enables tasks due for completion by the entity to be scheduled as part of the overall project, and for the scheduled start and end dates, and task dependencies to be communicated to the entity.)
Dutta also teaches ([Paragraph 25], Upon receiving a request for one or more resources of the plurality of resources, where the request indicates one or more desired property values, the techniques convert the desired property values of the request into an n-dimensional request vector, determine a distance between each resource vector and the request vector, and provide a response to the request, the response indicating one or more closest match resources for the request based on the distances.)

As per claim 12, rejection of claim 1 is incorporated:
Yurekli teaches in which the process further comprises determining a valid combination of the possible resource and attribute parameter values and the valid resource and attribute parameter values, based on evaluating the possible resource and attribute parameter values and the valid resource and attribute parameter values as a function of the at least one rule. ([Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set;  [Paragraph 297], When setting a project as `Ready to be scheduled` the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task.)

As per claim 13, rejection of claim 1 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule further comprises evaluating a first value included in a dimension reordered as a function of the relative number of times the dimension appears in the rule antecedents of the tasking request. ([Paragraph 42], Processes having identical weighting parameters (or assessment parameters) are, for example, ordered according to their process volume parameter in descending order. Even further, processes having identical weighting parameters (or assessment parameters) and identical process volume parameters are, for example, ordered according to their process criticality parameter in ascending order. Once the ordering of the processes is completed, a ranking parameter is assigned to the processes, which is an integer number, for example.)

As per claim 14, rejection of claim 13 is incorporated:
Yurekli teaches wherein, a dimension appearing in the rule antecedent is down-weighted by the number of dimensions in the antecedent and the dimensions are ordered by the relative sum of weights. ([Paragraph 42], Processes having identical weighting parameters (or assessment parameters) are, for example, ordered according to their process volume parameter in descending order. Even further, processes having identical weighting parameters (or assessment parameters) and identical process volume parameters are, for example, ordered according to their process criticality parameter in ascending order. Once the ordering of the processes is completed, a ranking parameter is assigned to the processes, which is an integer number, for example.  [Paragraph 75], In particular, in one example for each of the processes the schedule parameter 114 and the weighting parameter 102 are multiplied and the sum of all this products for all processes with a resource-task assignment set is defined as the control parameter which is assigned to the respective resource-task assignment set and stored, for example, together with this resource-task assignment set in a database, such as database 110, for example.)

As per claim 15, rejection of claim 1 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations satisfying the at least one rule further comprises: generating a rule contrapositive to the at least one rule; and, in response to a determination the search space can be reduced based on evaluation of the contrapositive rule, eliminating at least one value in at least one dimension from the valid solution space. ([Paragraph 100], In this exemplary implementation the task comprised in a process are analyzed. It is determined whether any task in the process has status information (a process status parameter) set to a value representing "Onhold" and a restart information set to a value representing "Unknown". In case such a task is found within the process, the process status parameter is set to a value representing "Onhold", the process restart value is set to a value representing "Unknown", and the status for all tasks that do not have a value representing "Complete" or "Cancelled" within the process is set to a value representing "Onhold". Accordingly, if a restart time for a task has not been entered then all tasks that are not already completed or cancelled, and the entire process may be defined to have a status representing "Onhold".  [Paragraph 101], In case no task is found in the process that has a task status parameter representing "Onhold" and a restart value representing "Unknown", it is, for example, determined whether all tasks within the process have a status representing "Onhold". In the affirmative the status of the process may be set to a value representing "Onhold", for example. Further, in case none of the aforementioned conditions is fulfilled, it is determined, for example, whether any task in the process has a status representing a value "In-Progress". If such a task is found within the process, then the process status parameter may be set to a value representing "In-Progress", for example. [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set)

As per claim 16, rejection of claim 1 is incorporated:
Yurekli teaches in which the process further comprises validating the tasking request based on dimensions, values, and rules related by a tabular construct defining valid combinations of dimensions and values. ([Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set… [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100…)  

As per claim 17, rejection of claim 16 is incorporated:
Yurekli teaches in which the tabular construct is conditionally evaluated based on an additional rule specifying if the rules related by the tabular construct are applicable. ([Paragraph 56], Based on a selection criterion for the control parameter, step ST10 may select one of the stored control parameters. The selection criterion may define to select the resource-task assignment set having the highest control parameter or the lowest control parameter. Alternatively, the selection criterion may define any other condition for the control parameter. Based on the selection of a control parameter, step ST10 may retrieve the corresponding resource-task assignment set from the database. In one example implementation, all established resource-task assignment sets may be stored together with the control parameters. In step ST10 the method may further allocate at least some of the processes to a plurality of resources 106 by allocating the tasks of for processes to the resources according to the selected resource-task assignment set.  [Paragraph 85], In one example, this parameter may be evaluated as part of a scheduling within the selected resource-task assignment set. [Paragraph 119], In one example, all possible resource-task assignment sets defining all possible assignments of the plurality of tasks to the plurality of resources are computed and the corresponding control parameter for each of the established resource-task assignment sets is evaluated. [Paragraph 250], where the solution set may comprise a plurality of resource-task assignment sets, such as all different resource-task assignment set that are possible for the identified resource suitability set; and/or a step ST5230 of selecting the first resource-task assignment set within the solution set as a current resource-task assignment set; and/or a step ST5231 of selecting the next resource-task assignment set within the solution set as the current resource-task assignment set; and/or a step ST5240 of validating the current resource-task assignment set… [Paragraph 72], The selected process is analyzed in step ST23. Step ST23 of analyzing the process, exemplarily, comprises analyzing the composition of the process from the tasks belonging to the process. Necessary data are exemplarily retrieved from the database 110 and/or the database 100…)

As per claims 18-24.  These are process claims corresponding to process claims 1, 4, 6-10, 13, 15 and 16.  Therefore, rejected based on similar rational.

As per claim 25, rejection of claim 18 is incorporated:
Yurekli teaches in which the process further comprises: for each value of each dimension not yet determined as true or false, posit the value as true or false, and determine what other values are reducible, based on positing the value as true or false. ([Paragraph 141], This formula may be applicable if no bundle constraints exist. In the example, however, the bundle constraint has already been considered in order to reach the result of 12, since the tasks of the process 1200 and 1500 can only be scheduled to the same resource, since they are part of the same bundle, respectively. For example, the total number of combinations for the given example is indeed 2.times.1.times.1.times.1.times.3.times.3.times.3.times.1.times.1.times.2- .times.2=216. However, the system may check for invalid combinations in ST5240 and only considers the valid alternatives for scheduling.  [Paragraph 254], If the resource-task assignment set is determined to be not valid in step ST5240, the method preferable proceeds to step ST5245, as indicated in FIG. 7. Otherwise, i.e. if the current resource-task assignment set is determined to be valid in accordance to the bundle constraints, the method proceeds to step ST5250 of selecting the first task-resource assignment within the current resource-task assignment set.)  

As per claim 26, rejection of claim 18 is incorporated:
Yurekli teaches in which the process further comprises: upon a determination that a rule has a true antecedent, but the consequent reduces all valid values out of a dimension, terminating rule evaluation for that dimension. ([Paragraph 250], step ST5240 of validating the current resource-task assignment set; and/or a step ST5245 of determining whether the current resource-task assignment set is the last resource-task assignment set within the solution set; and/or a step ST5250 of selecting the first task-resource assignment within the current resource-task assignment set as the current task-resource assignment; and/or a step ST5251 of selecting the next task-resource assignment within the current resource-task assignment set as the current task-resource assignment; and/or a step ST5260 of scheduling the task to the resource according to the current task-resource assignment; and/or a step ST5265 of determining whether the task defined in the current task-resource assignment is the last task within a process; and/or a step ST5270 of evaluating the score value for the process and adding said score value to the control parameter of the current resource-task assignment set; and/or a step ST5275 of determining whether the current task-resource assignment is the last task-resource assignment within the current resource-task assignment set; and/or)

As per claim 27, rejection of claim 18 is incorporated:
Yurekli teaches in which the process further comprises skipping dimensions in which all values are valid after one solution is found. ([Paragraph 250], step ST5240 of validating the current resource-task assignment set; and/or a step ST5245 of determining whether the current resource-task assignment set is the last resource-task assignment set within the solution set; and/or a step ST5250 of selecting the first task-resource assignment within the current resource-task assignment set as the current task-resource assignment; and/or a step ST5251 of selecting the next task-resource assignment within the current resource-task assignment set as the current task-resource assignment; and/or a step ST5260 of scheduling the task to the resource according to the current task-resource assignment; and/or a step ST5265 of determining whether the task defined in the current task-resource assignment is the last task within a process; and/or a step ST5270 of evaluating the score value for the process and adding said score value to the control parameter of the current resource-task assignment set; and/or a step ST5275 of determining whether the current task-resource assignment is the last task-resource assignment within the current resource-task assignment set; and/or  [Paragraph 62], the process status parameter is set to a value representing "Firm" or a similar value…)

As per claim 28, rejection of claim 18 is incorporated:
Dutta teaches in which validating the tasking request further comprises creating a hidden dimension for each tabular construct row. ([Paragraph 14], According to one or more embodiments of the disclosure, an n-dimensional resource vector is determined for each of a plurality of resources in a computer network, where each n-dimensional resource vector has n property values for a corresponding resource of the plurality of resources. The technique receives a request for one or more resources of the plurality of resources, the request indicating one or more desired property values, and converts the desired property values into an n-dimensional request vector. The technique may then determine a distance between each resource vector and the request vector, and may thus provide a response, which indicates one or more closest match resources based on the distances.)

As per claim 29, rejection of claim 18 is incorporated:
Dutta teaches in which the tasking request further comprises a tabular construct value expressed as the negation of one or more value. ([Paragraph 30], For instances where a resource does not have a resource property value or attribute (or fails to report the resource property or attribute), a zero value (or some other "null" value) can be substituted for that resource property value or attribute, i.e., a zero/null value can be inserted into any dimension within the resource vector that fails to have a corresponding value.)

As per claim 30, rejection of claim 18 is incorporated:
Yurekli teaches in which the tasking request further comprises a tabular construct including a constraint applicable under a predetermined condition. ([Paragraph 49], Exemplarily, the modified weighting parameter 102 is set to a value that is by a predetermined number or incremental value, such as one or 100, higher than the weighting parameter 102 of the process having the ranking parameter two. In case the new ranking parameter of the modified process corresponds to the total number of ranked processes, i.e. in case the modified process has been assigned to the lowest rank, its weighting parameter 102 may be set to a value of zero, for example.  [Paragraph 63], Exemplarily, processes having a process status parameter of either "In-Progress" or "Firm" can be manually assigned a status of "On-hold" with a predetermined or predeteminable user defined restart date. Exemplarily, these processes will retain their original priority ranking (ranking parameter) and are exemplarily assigned to the first available resource after the restart date. In a different implementation, the ranking parameter of "resumed" processes can be changed automatically and/or manually.)

As per claims 31-33, this is a process claim corresponding to process claims 18, 20-22 and 24-30.  Therefore, rejected based on similar rationale.

As per claim 34, rejection of claim 31 is incorporated:
Yurekli teaches in which the tasking request includes a request to map supply to demand based on supply resources modeled as a hierarchy of objects with attributes and resources, wherein demand resources and required attributes are defined in terms of a supply model capable of managing reserved and provisioned capacity. ([Paragraph 13], FIGS. 9A to 9D are example hierarchical structures for projects and tasks…  [Paragraph 331], A number of hierarchy structures may be used in the model to effectively optimize the scheduling of demand and supply across multiple locations. In one implementation, data hierarchies are configured to provide a structured approach to defining the vertical relationships between key data within the model. Example data hierarchies may include project hierarchy 400, task hierarchy 410, and geographic hierarchy 420.  [Paragraph 259], The work allocation model may also be used in other fields and model other types of work, such as business services and the like. By way of an example, an application of the work allocation model to the service sector, and particularly for allocating work request for procurement services, will be described with reference to FIGS. 8-12. In this particular example, the processes being organized are represented by projects each of which covers a client's work request. Each project belongs to a category such as "IT", "Travel", "Facilities & Services", or "Professional Services", for example. In one example, it is intended to maximize the total savings for a client by advantageously allocating the client's work request to the available procurement resource capacities. The process volume parameter assigned to each project in this example may be represented by an Estimate Baseline Spend for each project as described below. The efficiency parameter for each project may be received from a user or a database as a Savings Estimate percentage of a Savings Estimate Potential that may depend on the project category and an Estimated Savings Level, such as "Low", "Medium", or "High", for example, described below. Based on the Estimated Baseline Spend and the Savings Estimate Potential, a Savings Estimate value is determined that represents the assessment parameter described above. The (internal) weighting parameter stores Adjusted Savings described below and a Business Criticality for each project is stored in the criticality parameter.  [Paragraph 73], As described above, the total resource capacity may result from standard used time and a non-scheduled time reserve parameter. If an available resource capacity corresponding to the capacity required by the selected task is found, the task may be assigned to the respective resource in step ST26. )

As per claim 35, rejection of claim 34 is incorporated:
Yurekli teaches in which determining the union of all valid resource and attribute parameter value combinations further comprises the rules engine deriving a supply pattern comprising a template to create supply on-demand. ([Paragraph 13], FIGS. 9A to 9D are example hierarchical structures for projects and tasks…  [Paragraph 331], A number of hierarchy structures may be used in the model to effectively optimize the scheduling of demand and supply across multiple locations. In one implementation, data hierarchies are configured to provide a structured approach to defining the vertical relationships between key data within the model. Example data hierarchies may include project hierarchy 400, task hierarchy 410, and geographic hierarchy 420.  [Paragraph 259], The work allocation model may also be used in other fields and model other types of work, such as business services and the like. By way of an example, an application of the work allocation model to the service sector, and particularly for allocating work request for procurement services, will be described with reference to FIGS. 8-12. In this particular example, the processes being organized are represented by projects each of which covers a client's work request. Each project belongs to a category such as "IT", "Travel", "Facilities & Services", or "Professional Services", for example. In one example, it is intended to maximize the total savings for a client by advantageously allocating the client's work request to the available procurement resource capacities. The process volume parameter assigned to each project in this example may be represented by an Estimate Baseline Spend for each project as described below. The efficiency parameter for each project may be received from a user or a database as a Savings Estimate percentage of a Savings Estimate Potential that may depend on the project category and an Estimated Savings Level, such as "Low", "Medium", or "High", for example, described below. Based on the Estimated Baseline Spend and the Savings Estimate Potential, a Savings Estimate value is determined that represents the assessment parameter described above. The (internal) weighting parameter stores Adjusted Savings described below and a Business Criticality for each project is stored in the criticality parameter.  [Paragraph 73], As described above, the total resource capacity may result from standard used time and a non-scheduled time reserve parameter. If an available resource capacity corresponding to the capacity required by the selected task is found, the task may be assigned to the respective resource in step ST26. [Paragraph 43], Different types of processes may use the same resources, but their benefits to the organization may be measured by different metrics. For example, the manufacturing of two different types of products, of which production or processing priorities are driven by different parameters, can be performed by the same group of resources, such as building two different models of cars in the same factory. The two different models of cars share the same production lines to a great extent at least for some parts and, therefore, the common tasks are performed by the same resources. The methods disclosed herein provide a solution to assess the priorities of two different groups of processes in a combined way.)

As per claim 36, rejection of claim 35 is incorporated:
Yurekli teaches in which the process further comprises provisioning, by a Provisioning Engine, the on-demand supply. ([Paragraph 124], Therefore, the provision of a task priority list may ensure that for each task in a process all other tasks on which the one task depends can be scheduled to be performed before the one task…  [Paragraph 33], The assessment parameter exemplarily defines an effective extent with respect to a required processing time and/or a required capacity and/or capability for the resources, for example, of the process which it is assigned to. Accordingly, the assessment parameter exemplarily represents a measure for the effective utilization of a resource through the process… [Paragraph 260], The example work allocation process comprises four main steps: a Manage Procurement Demand process 200, a Manage Resource Capacity process 210, an Optimize Work Allocation process 220, and a Manage Project Delivery process 230.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196